1
2
3
4
5
6
7
8
9               THE UNITED STATES DISTRICT COURT
         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   CHANTELL PEREZ, an individual          ) Case No. 2:20-cv-03199-CBM-SKx
     and on behalf of all those similarly   )
12   situated; BEATRICE LOPEZ, an           ) JUDGMENT IN FAVOR OR
13   individual; and MARLENE                ) PLAINTIFF CHANTELL PEREZ
     CARBAJAL, an individual.               )
14                                          )
15                      Plaintiff,          )
             vs.                            )
16                                          )
17   DISCOVER ENTERTAINMENT,                )
     INC., a California Corporation;        )
18   LONG KIM HUOT, an individual;          )
19   TAWNY HUOT, an individual;             )
     ANDY SO, an individual; DOE            )
20   MANAGERS 1-3; and DOES 4-              )
21   100, inclusive,                        )
                                            )
22                     Defendants.          )
23                                          )
                                            )
24                                          )
25                                          )

26
27
28

                     JUDGMENT IN FAVOR OF PLAINTIFF CHANTELL PEREZ
                                            –1–
1          On April 23, 2021, defendants Discover Entertainment, Inc., Long Kim
2    Huot, Tawny Huot, and Andy So’s (collectively, “Defendants”) served plaintiff
3    Chantell Perez (“Plaintiff”) with a Fed. R. Civ. P. 68 Offer of Judgment in this
4    action in the amount of THIRTY-FIVE THOUSAND U.S. DOLLARS
5    ($35,000.00), inclusive of costs and attorneys’ fees. On April 23, 2021, Plaintiff
6    accepted the offer. See Dkt. 29.
7          In accordance with the Offer of Judgment and Notice of Acceptance,
8    Plaintiff shall have and recover from Defendants, jointly and severally, the total
9    sum of THIRTY-FIVE THOUSAND U.S. DOLLARS ($35,000.00), inclusive of
10   costs and attorneys’ fees.
11         Accordingly, it is ORDERED AND ADJUDGED that a Final Judgment is
12   entered for Plaintiff and against Defendants for the total sum of THIRTY-FIVE
13   THOUSAND U.S. DOLLARS ($35,000.00), inclusive of costs and attorneys’
14   fees, with interest at the legal rate of ten percent (10%) per annum from the date
15   of the entry of this Judgment. Each party shall bear their own costs and fees.
16         IT IS SO ORDERED.
17
18
19              MAY 21 2021
      Dated: ___________,
                                            HONORABLE CONSUELO B. MARSHALL
20                                            UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                      JUDGMENT IN FAVOR OF PLAINTIFF CHANTELL PEREZ
                                            –2–
